Citation Nr: 1423674	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  05-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a low back disability, status-post contusion with spasm low back in-service injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in November 2010 and the transcript is of record.

The appeal was remanded previously in April 2008 and November 2010 for further development.  The case is once again before the Board for appellate consideration.

The Veteran specifically claimed entitlement to service connection for PTSD; however, the evidence reflects that other psychiatric diagnoses have been rendered.  The Board has recharacterized the issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

The claim was last remanded mainly to provide the Veteran a hearing before the Board as requested.  In light of the testimony received, the Board concludes additional development is necessary for all issues on appeal.

As to all issues on appeal, since it is necessary to remand the issues for other reasons, the VA should also take this opportunity to obtain current VA outpatient treatment records from April 2013 to the present.

Psychiatric Disorder (Service Connection)

The Veteran initially claimed entitlement to service connection specifically for PTSD, identifying three in-service stressors.  The Veteran claimed his PTSD was related to the in-service back injury he incurred as a result of falling down icy steps and being trampled.  He further indicated an incident witnessing a fellow serviceman blow off half his face in a mechanical failure involving explosives.  The Veteran also testified to an in-service personal assault by his sergeant during active duty.

The only in-service incident mentioned in the Veteran's service treatment and/or personnel records is treatment for low back pain in February 1985 following a fall down some icy steps.  It does not indicate the Veteran was "trampled," but certainly the low back injury is documented.  In fact, the Veteran is currently service-connected for the residuals of this in-service injury.  After service, it is indicated in the medical records that the Veteran has received treatment for depression, anxiety, and PTSD.  In April 1990, a social worker consult indicates the Veteran's symptoms of anxiety were related to financial hardship due to his inability to keep up with his current job as a mechanic due to his back pain.  VA outpatient treatment records throughout the appellate time frame note that it is difficult for the Veteran to hold down a job due to various medical problems, including low back pain.  The record reasonably raises a claim of entitlement to service connection for an acquired psychiatric disorder, secondary to low back pain.  

The RO never developed or adjudicated this aspect of the Veteran's claim.  The VA must provide notice to the Veteran of the evidence necessary to substantiate a claim seeking service connection caused or aggravated by another service-connected disability.  See 38 C.F.R. 3.310.  

The Veteran has not been afforded a VA examination in response to his claim.  In light of the above circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.    

Low Back Disability (Increased Rating)

The Veteran's low back claim has been remanded numerous times to afford the Veteran a current VA examination.  The Veteran was last afforded a VA examination in May 2012, two years ago.  At his hearing before the Board, the Veteran claimed the 2012 VA examination was inadequate because it lasted only six minutes, because no range of motion testing was conducted, and because the examiner did not adequately address his complaints of numbness in his legs.  

While the Veteran indicated that range of motion testing was not conducted, the report of a May 2012 VA examination does contain range of motion findings and there is nothing in the report to indicate those findings are inadequate.  Missing from the orthopedic examination report, however, were any neurological diagnostic testing aside from straight leg raises, which were negative.  While the examiner indicated the Veteran denied radicular pain, the Board notes that the Veteran has reported leg numbness.  Neurological tests should be performed.

The nature and severity of the Veteran's back disability needs clarification.  The Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine.  The RO had been characterizing and rating the Veteran's low back disability as "left paravertebral muscle strain."  Thus, aside from the ambiguity of neurological manifestations, it is also unclear whether DDD is considered part of the Veteran's service-connected disability.

In light of the Veteran's complaints of leg numbness and the ambiguity of whether any and all lumbar spine diagnoses found in the claims folder are related to his in-service injury, the Board concludes further examination is warranted, to include orthopedic and neurological diagnostic testing. 

TDIU

The TDIU claim is "inextricably intertwined" with the other claims on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's other claims.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing all required notice in response to the claim for service connection for psychiatric disability other than PTSD, to include notice with respect to service connection on a secondary basis.

2. Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include VA outpatient treatment records from April 2013 to the present.  All efforts to obtain the records must be fully documented if any requested records are not obtained.

3. Then, afford the Veteran a VA examination by a psychiatrist or psychologist.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether (1) there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or, in the alternative, (2) there is a 50 percent or better probability that the disorder was caused or aggravated by his service-connected low back disability.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  The examiner must be notified that the only stressor verified in the Veteran's military records is an in-service back injury where he slipped on icy steps and hurt his back.  

The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After the above is complete and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to obtain orthopedic and neurological findings to ascertain the severity of the Veteran's current lumbar spine manifestations, to include clarifying the lumbar spine diagnoses attributable to his in-service back injury.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiners are to address the following:

(a)  As for neurological findings, the examiner must specifically opine whether any neurological findings or complaints of radicular pain are associated with his lumbar spine disability (versus non-service connected disorders) reconciling the conflicting medical evidence of record.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner is to specifically address whether the Veteran has intervertebral disc syndrome and, if so, must discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since 2005 due to this spine disability.

(b)  As to orthopedic findings, the examiner must clarify the current severity of the Veteran's lumbar spine disability, to include current range of motion findings and whether there is x-ray confirmation of arthritis of the lumbar spine.  The examiner is also asked to clarify the specific diagnoses attributable to his in-service back injury.  Specifically, the examiner is asked to reconcile whether the Veteran's diagnosis of degenerative disc disease of the lumbar spine is part and parcel of his service-connected back disability.

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the cervical spine, as well as any unfavorable ankylosis.  In addition, the examiner is to discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

(c) The examiner is also requested to also provide an opinion as to whether the Veteran's service-connected disabilities, (chronic left paravertebral muscle strain, currently rated 20 percent disabling; hypertension, rated 10 percent disabling; and scrotal cyst, rated 0 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2013). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

